Filed 7/27/22 Brown v. Brown CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

LACHEY BROWN,                                                   B314955

         Plaintiff and Appellant,                               (Los Angeles County
                                                                Super. Ct. No. 19STCV28753)
         v.

JESSICA MARIE BROWN,

         Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Barbara A. Meiers, Judge. Affirmed.

         George M. Halimi for Plaintiff and Appellant.

     Jessica Marie Brown, in pro. per., for Defendant and
Respondent.

                                 _______________________
       Appellant Lachey Brown sued her sister Jessica Brown for
quiet title, imposition of constructive trust, declaratory relief, and
partition. The subject of the action was real property located at
958 W. 60th Street in Los Angeles (property). In 2010, their
father, Willie Brown, executed a grant deed transferring title to
the property to Jessica.1 After Willie’s death in 2019, Lachey
filed this action, alleging that Willie’s transfer to Jessica created
a trust for his benefit during his lifetime, and that he instructed
Jessica to transfer a 50 percent interest in the property to Lachey
upon his death. Jessica denied the allegations and moved for
summary judgment. Lachey contends the trial court erred in
granting the motion because there were disputed issues of
material fact about Willie’s intent. We affirm.

                           BACKGROUND
      In 2006, Willie inherited the property; title was in his name
alone. In 2010, when he signed the grant deed transferring title
to Jessica, Willie lived in the front house on the property with his
wife Lanarwee Spellman and their then 11-year-old daughter
Lachey. There was a back house on the property rented to a
tenant. Jessica was an adult at the time, had a different mother,
and did not live on the property.
      It was undisputed that Willie transferred title to the house
to Jessica to become eligible for social security disability benefits.
At the same time, he transferred a different property at 947 W.
60th Street to Spellman for her and for Lachey, who was a minor.


1      Because Jessica Brown, Lachey Brown and Willie Brown
share the same last name, we refer to them by their first names
for clarity.




                                  2
       Willie, Spellman and their daughter Lachey continued to
live in the front house on the property until Willie died on
February 11, 2019. In the period between the 2010 property
transfer and his death, Willie paid the taxes, insurance and
upkeep on the property, and collected the rent from the back
house.
       Following Willie’s death, Jessica moved into the back house
on the property. Lachey then brought this action. Jessica denied
that a trust was created, or that Willie instructed her to transfer
any interest in the property to Lachey. Jessica moved for
summary judgment, which the trial court granted. Although the
trial court held a hearing on the motion, Lachey has not provided
a reporter’s transcript of that hearing.
       In a detailed written ruling, the trial court found Jessica
relied on the grant deed executed by Willie, “which was not
contested, deeding the entire ownership interest on its face to her
as the 100% owner in fee of title to the land in issue.” Jessica
also submitted a declaration that stated when her father gave her
the property in June 2010, “there was ‘no mention of any intent
to share.’ He also said to her at the time of transfer that the
house was for her, and never said that she had to ‘share or give
anything to anyone.’ ” According to Jessica, Willie died without a
will.
       In its ruling, the trial court explained it granted Jessica’s
motion because Lachey failed to offer competent admissible
evidence that Willie intended for 50 percent of the property to be
transferred to Lachey. The court explained that Lachey’s and
Spellman’s declarations filed in opposition to summary judgment
were “almost 100% hearsay or merely statements of conclusion or
opinion, without foundation, outside the affiant’s personal




                                 3
knowledge and not statements of fact.” The court noted that at
oral argument, “in an attempt to find out if there were additional
facts available that plaintiff could proffer through an offer of
proof that might cure some of the deficiencies and gaps in the
way the Declaration had been presented,” the court explained
that the statement that Willie’s “intent” was “revealed” was too
“amorphous” and “ambiguous” to constitute the specific
statement of fact needed to withstand summary judgment. The
court “asked what is meant, for example, what does revealed
mean? By letter, orally, by a will or testamentary document, at a
meeting, etc.? Or, in other words, did [Willie] say this? And, if
so, when and where and at what time and who was present, etc.?
The response from plaintiff’s counsel was that it is not really
known to whom such statements may have been made or the
specifics of when and where, etc., and that this statement about
‘tentent’ [sic] having been ‘revealed’ was meant to refer only to
that it was common knowledge in the family generally speaking
that this was what he wanted presumably based on things that
family members had heard over the years.”
       The court explained “without the most important factual
element established or demonstrated even by a scintilla of
competent admissible evidence, none of [the] cases cited [by
plaintiff] apply.”

                           DISCUSSION
      A motion for summary judgment shall be granted when “all
the papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).) A moving
defendant is entitled to judgment as a matter of law when the
defendant shows without rebuttal that one or more elements of




                                 4
the plaintiff's case cannot be established or there is a complete
defense to that cause of action. (Id., subds. (a), (o); Guz v. Bechtel
National, Inc. (2000) 24 Cal.4th 317, 356.)
       “On appeal after a summary judgment has been granted,
we review de novo the trial court’s decision to grant summary
judgment and are not bound by the trial court’s stated reasons.
[Citations.] In reviewing the summary judgment, we apply the
same three-step analysis used by the trial court: we (1) identify
the issues framed by the pleadings; (2) determine whether the
moving party has negated the opponent’s claims; and
(3) determine whether the opposition has demonstrated the
existence of a triable, material factual issue. [Citation.] Like the
trial court, we view the evidence in the light most favorable to the
opposing party and accept all inferences reasonably drawn
therefrom.” (Hinesley v. Oakshade Town Center (2005)
135 Cal.App.4th 289, 294.)
       A plaintiff opposing a motion for summary judgment
cannot defeat that motion by relying on “assertions that are
‘conclusionary, argumentative or based on conjecture and
speculation,’ but rather [is] required to ‘make an independent
showing by a proper declaration or by reference to a deposition or
another discovery product that there is sufficient proof of the
matters alleged to raise a triable question of fact . . . .’ ” (Roberts
v. Assurance Co. of America (2008) 163 Cal.App.4th 1398, 1404.)
A proper declaration must be based on personal knowledge and
“must cite evidentiary facts, not legal conclusions or ‘ultimate’
facts.” (Hayman v. Block (1986) 176 Cal.App.3d 629, 639.)
“Matters which would be excluded under the rules of evidence if
proffered by a witness in a trial as hearsay, conclusions or




                                  5
impermissible opinions, must be disregarded in supporting
affidavits.” (Ibid.)
      Lachey contends the trial court erred in granting summary
judgment because there were triable issues of material fact about
1) whether Willie created a trust for his lifetime; and 2) whether
he created a trust granting a 50 percent interest in the property
to Lachey upon his death. Lachey acknowledges it is undisputed
there is no written instrument creating a trust, but contends
there is a triable issue of fact as to whether the transfer created a
resulting trust.
       “A resulting trust arises by operation of law from a
transfer of property under circumstances showing that the
transferee was not intended to take the beneficial interest.
[Citations.] Such a resulting trust carries out and enforces the
inferred intent of the parties.” (Lloyds Bank California v. Wells
Fargo Bank (1986) 187 Cal.App.3d 1038, 1042 (Lloyds Bank).)
      Lachey first contends Jessica failed to submit evidence
showing her father’s intent in transferring title to her, and so did
not meet her burden of proof for summary judgment. She is
mistaken.
      Jessica offered the grant deed as evidence. It is undisputed
that Willie executed that deed, which on its face deeds the entire
ownership interest to Jessica as 100 percent owner of the
property. The deed alone is evidence of Willie’s intent. Because
Jessica is Willie’s child, there is also a rebuttable presumption
that the deed was “a gift or advancement.” (Lloyds Bank, supra,
187 Cal.App.3d at p. 1043; see Alvarez v. Seaside Transportation
Services LLC (2017) 13 Cal.App.5th 635, 642 [defendant moving
for summary judgment is entitled to the benefit of any relevant
presumptions; a presumption affecting the burden of producing




                                  6
evidence operates to shift the burden on summary judgment to
the opposing party to show there are triable issues of fact].)
       In addition, Jessica submitted a declaration stating that at
the time of the transfer, Willie “told me that the house was for
me, he never said that I had to share or give anything to anyone.”
This is solid evidence that Willie gave the property to Jessica in
its entirety and with immediate effect.
       We cannot agree with Lachey that it is reasonable to
interpret Willie’s statement as meaning that Jessica would
become the owner of the property only upon Willie’s death. This
interpretation is literally the opposite of what the statement
means. To break it down, that Willie did not say that Jessica had
to share the house with “anyone” necessarily includes Willie
himself. Put differently, Willie did not tell Jessica she had to
“share” the property with him while he was alive. The fact that
Willie did not tell Jessica she had to “give anything to anyone”
means Willie intended it to be hers alone.
       Further evidence that Willie intended the property to be
Jessica’s alone is found in Willie’s conveyance of a different parcel
of real estate (947 W. 60th St.) to Lachey’s mother for her and
Lachey’s benefit at the same time he conveyed the property to
Jessica. These separate, contemporaneous gifts to each of his
children belie the idea that Willie made a mistake or intended to
effectively disinherit Jessica in favor of Spellman and her
daughter Lachey.
       Lachey next contends that any evidence produced by
Jessica about her ownership of the property was contradicted by
the “fact that Jessica was not in possession of the [p]roperty”
until her father died, and she did not pay taxes, insurance, or
maintenance on the property, or have control over renting the




                                 7
back house on the property while Willie was alive. We note there
is no admissible evidence in the record that Jessica had no
control over the property and so it is not a fact that Jessica had
no control over renting the back house.2 We also note there is no
evidence about the specific arrangement by which Willie
remained in the house. On the record before us, Jessica could
have agreed that Willie would pay taxes, insurance and
maintenance in lieu of paying rent to her, or Jessica could have
decided to allow him to stay rent-free once the serious nature of
his ill health was confirmed by his qualification for disability
benefits. It is even possible Jessica asked Willie to move out of
the house but he refused and she decided to forbear eviction to
preserve family harmony. Without evidence of how and why
Willie stayed in the property, it would be speculative to conclude
that Willie’s actions show an intent not to transfer title fully and
unconditionally to Jessica. It was Lachey’s burden to produce
evidence sufficient to permit a reasonable inference that the
circumstances of Willie’s continued residence on the property
showed a lack of intent to fully and unconditionally transfer the
property to Jessica. Lachey did not meet that burden.




2     In opposition to the summary judgment motion, Lachey
disputed Jessica’s statement that there was no evidence of the
terms of the alleged trust. In this regard, she proposed as an
additional statement of fact that Jessica “never had any control
or possession of the [p]roperty” and cited paragraph 14 in her
own and Spellman’s declaration. The trial court, however, found
these statements about a lack of control to be inadmissible
conclusions.




                                 8
      Lachey relies on Novak v. Novak (1967) 249 Cal.App.2d 438
(Novak) and Henneberry v. Henneberry (1958) 164 Cal.App.2d 125
(Henneberry) to show that the circumstances of Willie’s continued
presence on the property and his payment of taxes, insurance and
maintenance costs is sufficient evidence of Willie’s intent not to
transfer to Jessica immediately and unconditionally, hence
creating a disputed issue about whether a resulting trust was
created. Lachey did not rely on Novak or Henneberry in the trial
court, and her reliance on those cases now is misplaced.
      In Novak, the father, the transferor of the deed, was alive
when a dispute arose between him and his son and daughter-in-
law, the transferees. The father claimed he did not intend to
transfer the property to the children unconditionally; the transfer
was for the purpose of obtaining a loan that was in in effect a
mortgage on the property and was necessary to avoid
foreclosure.3 (Novak, supra, 249 Cal.App.2d at p. 440.) According

3      The circumstances necessitating the loan were somewhat
complicated. The father had entered into a contract with
property owner Barrett to purchase the property for $6,500 and
he made a down payment of $1,000. The father then made
payments to Barrett. Barrett defaulted on a bank loan, and the
bank indicated it planned to foreclose on the property. Novak,
supra, 249 Cal.App.2d at p. 440.) The father was unable to
obtain financing to prevent the foreclosure. His son and
daughter-in-law were able to obtain a $5,500 loan from another
financial institution to purchase the property from the bank, and
the father executed a quitclaim deed in favor of the couple to
facilitate the transaction. (Ibid.) The father testified that all
three agreed that if he repaid the loan obtained by the couple,
they would transfer the property back to him. (Ibid.) He in fact
paid off the loan in full, but his son and daughter-in-law refused
to transfer the property back to him. (Id. at p. 441.)




                                9
to the father, all three agreed the property would be reconveyed
to the father once the loan was repaid. The son testified he told
his father after the transfer that the house was now owned by the
son and daughter-in-law, but the father could live in the house
for the rest of his life. (Ibid.) Thus, the trial court had direct but
conflicting evidence about whether the father intended to convey
full and unconditional title to his son and daughter-in-law. The
fact that the father continued to live on the property, to pay taxes
and insurance and to make improvements to the property was
evidence which corroborated his disputed intent, but nothing in
the Novak opinion suggests continued residence and payment of
taxes and upkeep alone would be sufficient to show the father’s
intent. These circumstances were not even the only relevant
evidence of the father’s behavior. For example, as the court
pointed out, “Certainly it is convincing evidence that prior to the
transaction involving [the children], the father had arranged to
purchase the home with financing directly from the former owner
and that he had made a substantial payment before the
foreclosure.” (Id. at p. 442.)
       Henneberry involves a similar evidentiary situation. In
that case, in the interval between his execution of the grant deed
and his death, Thomas, the transferor, continued to verbally and
expressly assert that he was the owner of the property, and no
one would take it from him while he was alive. Henneberry,
supra, 164 Cal.App.2d at p. 130.) Joseph, the transferee agreed,
stating he did not consider the property his until Thomas died,
and Joseph did not in fact record the deed until that death
occurred. (Ibid.) Again, the transferor’s continued residence in
the property, and payment of taxes and insurance was evidence
which corroborated the transferor’s expressed intent. There is,




                                 10
again, nothing in the Henneberry opinion to suggest that such
continued residence and payment of expenses alone were
sufficient to show a particular intent. (Id. at pp. 129–130
[discussing the sufficiency of the totality of the evidence].)
       Unlike Novak and Henneberry, there is no admissible
evidence of Willie’s intent to benefit Lachey. In the face of
Jessica’s declaration, Willie’s grant deed in favor of Jessica, and
Willie’s contemporaneous transfer of other real estate to Lachey’s
mother for her and Lachey’s benefit, and without more than
Willie’s unexplained continuous residence at the property and his
payment of taxes, insurance, and maintenance, Lachey has failed
to meet her burden of establishing a triable issue of material fact.

                        DISPOSITION
      The judgment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      STRATTON, Acting P. J.

We concur:




             WILEY, J.                HARUTUNIAN, J.


      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 11